760 So. 2d 309 (2000)
STATE of Louisiana
v.
Sterling MAYER, Jr.
No. 1999-K-3124.
Supreme Court of Louisiana.
March 31, 2000.
Rehearing Denied May 12, 2000.
*310 PER CURIAM.[*]
Granted in part; denied in part. The order of the court of appeal vacating the defendant's multiple offender sentence and remanding for resentencing is vacated, and the defendant's multiple offender sentence as imposed by the trial court is reinstated. To the extent that the October 30, 1998 commitment/minute entry reflects that the trial judge vacated the defendant's original sentence and thereby eliminated any possible confusion as to the terms of the defendant's confinement, the failure of the transcript of the multiple offender hearing to show that the court did so before sentencing the defendant as a multiple offender did not affect the substantial rights of the defendant. La.C.Cr.P. art. 921; see State ex rel. Haisch v. State, 575 So. 2d 816 (La.1991) ("The trial court is ordered to vacate the twenty-one year sentence it first imposed coincidentally with its imposition of the enhanced sentence. See La. R.S. 15:529.1(D)."). In all other respects the application is denied.
NOTES
[*]  Lemmon, J., not on panel. See La. S.Ct. Rule IV, Part II, § 3.